Exhibit 10.3

SEVERANCE AGREEMENT AND GENERAL RELEASE

This SEVERANCE AGREEMENT AND GENERAL RELEASE (“Agreement”) is made and entered
into by OXYGEN BIOTHERAPEUTICS, INC. (the “Company”) and Kirk Harrington
(“Employee”). Throughout the remainder of the Agreement, the Company and
Employee may be collectively referred to as “the parties.”

The Company employed Employee as Senior Vice President. The employment
relationship terminated, effective November 30, 2010. The parties desire that
the employment termination be on mutually agreeable terms and to avoid all
litigation relating to the employment relationship and its termination, and
Employee desires severance benefits. Accordingly, the parties have agreed upon
the terms described herein

Employee represents that he has carefully read the entire Agreement, understands
its consequences, and voluntarily enters into it.

In consideration of the above and the mutual promises and good and valuable
consideration set forth below, the sufficiency of which is acknowledged by the
parties, Employee and the Company agree as follows:

1. SEPARATION. Employee’s employment by the Company terminated effective
November 30, 2010 (“Termination Date”).

2. SEVERANCE BENEFITS. The Company will pay Employee a lump sum amount equal to
$70,000 (less any applicable taxes and withholdings). This amount shall be paid
after the revocation period set forth in Paragraph 7 below expires.

In addition, after the revocation period set forth in Paragraph 7 below expires,
the Company shall reimburse Employee for premium payments he makes under the
Consolidated Budget Reconciliation Act (“COBRA”) to continue his and his
family’s health insurance coverage through June 30, 2011. All reimbursements for
COBRA payments shall be made as soon as practicable following Employee’s
submission of proof of timely payments to the Company; provided, however, that
all such claims for reimbursement shall be submitted by Employee and paid by the
Company no later than ten months following the Termination Date. Any obligation
for the Company to make payments for COBRA reimbursement under this Paragraph 2
shall immediately cease when Employee is employed by an entity providing health
insurance coverage, and Employee shall promptly inform the Company of any such
employment.

In addition, after the revocation period set forth in Paragraph 7 below expires,
the Company will pay Employee $100,000 (less any applicable taxes and
withholding) if and when it receives a final award letter and authorization to
begin expensing against that award from the U.S. Army Medical Research and
Materiel Command



--------------------------------------------------------------------------------

(USAMRMC) in connection with the Company’s grant application #GRANT10662863 for
the project entitled, “Preclinical and clinical studies of Oxycyte, a novel
traumatic brain injury therapeutic for combat casualties.”

The Company has paid all outstanding PHIL legal fees. No further payments are
owed in connection with those fees, and none will be paid.

The severance benefits afforded under this Agreement are in lieu of any other
compensation or benefits to which Employee otherwise might be entitled, and
payment of these severance benefits is conditioned upon Employee’s compliance
with the terms of this Agreement.

3. RELEASE. In consideration of the benefits conferred by this Agreement,
EMPLOYEE (ON BEHALF OF HIMSELF AND HIS ASSIGNS, HEIRS, AND OTHER
REPRESENTATIVES) RELEASES THE COMPANY, ITS PREDECESSORS, SUCCESSORS, AND ASSIGNS
AND ITS AND/OR THEIR PAST, PRESENT, AND FUTURE OWNERS, PARENTS, SUBSIDIARIES,
AFFILIATES, PREDECESSORS, SUCCESSORS, ASSIGNS, OFFICERS, DIRECTORS, EMPLOYEES,
EMPLOYEE BENEFIT PLANS (TOGETHER WITH ALL PLAN ADMINISTRATORS, TRUSTEES,
FIDUCIARIES, AND INSURERS), AND AGENTS (“RELEASEES”) FROM ALL CLAIMS AND WAIVES
ALL RIGHTS, KNOWN OR UNKNOWN, HE MAY HAVE OR CLAIM TO HAVE RELATING TO HIS
EMPLOYMENT WITH THE COMPANY, ITS PREDECESSORS, SUBSIDIARIES, OR AFFILIATES OR
HIS SEPARATION THEREFROM arising before the execution of this Agreement,
including, but not limited to, claims: (i) for discrimination, harassment,
retaliation, or accommodation arising under federal, state, or local laws
prohibiting age (including, but not limited to, claims under the Age
Discrimination in Employment Act of 1967 (ADEA), as amended), sex, national
origin, race, religion, disability, veteran status, or other protected class
discrimination, harassment, or retaliation for protected activity; (ii) for
compensation and benefits (including, but not limited to, claims under the
Employee Retirement Income Security Act of 1974 (ERISA), as amended, the Fair
Labor Standards Act of 1938 (FLSA), as amended, the Family Medical Leave Act of
1993 (FMLA), as amended, and similar federal, state, and local laws);
(iii) arising under federal, state, or local law of any nature whatsoever
(including, but not limited to, constitutional, statutory, tort, express or
implied contract, or other common law); and (iv) for attorneys’ fees. The
release of claims set forth in this paragraph does not apply to claims for
workers’ compensation benefits or unemployment benefits filed with the
applicable state agencies or to claims for vested retirement benefits.

4. COVENANT NOT TO SUE. Employee will not sue Releasees on any matters relating
to his employment arising before the execution of this Agreement or join as a
party with others who may sue Releasees on any such claims; provided, however,
this paragraph will not: (i) bar claims for workers’ compensation or
unemployment benefits referenced in paragraph 3 above, (ii) bar a challenge
under the Older Workers Benefit Protection Act of 1990 (OWBPA) to the
enforceability of the waiver and release of ADEA claims set forth in this
Agreement, or (iii) apply when

 

2



--------------------------------------------------------------------------------

prohibited by law. If Employee does not abide by this paragraph, then: (i) he
will reimburse the Company for all payments made on his behalf under this
Agreement and indemnify Releasees for all expenses that they incur in defending
the action; and (ii) Releasees will be relieved of their obligations hereunder.

5. AGENCY CHARGES/INVESTIGATIONS. Nothing in this Agreement shall prohibit
Employee from filing a charge or participating in an investigation or proceeding
conducted by the U.S. Equal Employment Opportunity Commission or other
governmental agency with jurisdiction concerning the terms, conditions, and
privileges of his employment; provided, however, that by signing this Agreement,
Employee waives his right to, and shall not seek or accept, any monetary or
other relief of any nature whatsoever in connection with any such charges,
investigations, or proceedings.

6. COMPANY INFORMATION AND PROPERTY. Employee shall not, at any time after his
employment terminates: (i) disclose, use, or aid third parties in obtaining or
using any confidential or proprietary Company information or (ii) access or
attempt to access Company computer systems or networks or any resources or data
that reside thereon. Confidential or proprietary Company information is
information relating to the Company, the Company’s parents, subsidiaries, or
affiliates, or any aspect of their business that is not generally available to
the public, their competitors, or other third parties or ascertainable through
common sense or general business or technical knowledge. Nothing in this
Agreement shall relieve Employee from any confidentiality, proprietary
information, secrecy, non-compete, non-disclosure, non-solicitation, or
invention rights and assignment obligations under any previously executed
agreements.

All records, files, or other materials maintained by or under the control,
custody, or possession of the Company or its agents in their capacity as such
shall be and remain the Company’s property. Before the Termination Date,
Employee shall: (i) return all Company property (including, but not limited to,
credit cards; keys; company cars; cell phones; air cards; access cards; thumb
drives, laptops, hand-held devices, smart phones, and other computer hardware
and software; records; files; documents; company manuals; and other documents in
whatever form they exist, whether electronic, hard copy, or otherwise, including
all copies, notes, or summaries thereof) that he created, received, or otherwise
obtained in connection with his employment; (ii) permanently delete any Company
information that may reside on his personal (i.e., not company-owned) computers
or electronic devices; and (iii) fully cooperate with the Company in winding up
his work and transferring that work to those individuals designated by the
Company.

7. RIGHT TO REVIEW AND REVOKE. The Company delivered this Agreement to Employee
on December 3, 2010 via email and desires that he have adequate time and
opportunity to review and understand the consequences of entering into it.
Accordingly, the Company advises his to consult with an attorney prior to
executing it, that he has twenty-one days within which to consider it, and that
he

 

3



--------------------------------------------------------------------------------

may not execute it prior to the Termination Date. In the event that he does not
return an executed copy of the Agreement to the Company by no later than the
22nd calendar day after receiving it or the Termination Date, whichever occurs
later, the Agreement and the obligations of the Company herein shall become null
and void. Employee may revoke the Agreement during the seven-day period
immediately following his execution of it. The Agreement will not become
effective or enforceable until the revocation period has expired. To revoke the
Agreement, a written notice of revocation must be delivered to Chris Stern at
2530 Meridian Parkway, Suite 3078, Durham, North Carolina 27713.

8. CONFIDENTIALITY AND NONDISPARAGEMENT. Employee and the Company shall keep the
terms and provisions of this Agreement confidential, and Employee represents and
warrants that since receiving this Agreement he has not disclosed, and going
forward will not disclose, the terms and provisions of this Agreement to third
parties, except as required by law. Notwithstanding the above, the terms and
provisions of this Agreement may be revealed to members of Employee’s immediate
family or to an attorney consulted for legal advice, provided that such persons
agree to maintain the confidentiality of the Agreement. Employee represents and
warrants that since receiving this Agreement, he: (i) has not made, and going
forward will not make, disparaging, defaming, or derogatory remarks about the
Company or its products, services, business practices, directors, officers,
managers, or employees to anyone; and (ii) has not taken, and going forward will
not take, any action that may impair the relations between the Company and its
vendors, customers, employees, or agents or that may be detrimental to or
interfere with the Company or its business.

9. OTHER. Except as expressly provided in this Agreement, this Agreement
supersedes all other understandings and agreements, oral or written, between the
parties and constitutes the sole agreement between the parties with respect to
its subject matter. Each party acknowledges that no representations,
inducements, promises, or agreements, oral or written, have been made by any
party or by anyone acting on behalf of any party, that are not embodied in this
Agreement, and no agreement, statement, or promise not contained or described in
this Agreement shall be valid or binding on the parties. No change or
modification of this Agreement shall be valid or binding on the parties unless
such change or modification is in writing and is signed by the parties.
Employee’s or the Company’s waiver of any breach of a provision of this
Agreement shall not waive any subsequent breach by the other party. If a court
of competent jurisdiction holds that any provision or sub-part thereof contained
in this Agreement is invalid, illegal, or unenforceable, that invalidity,
illegality, or unenforceability shall not affect any other provision in this
Agreement.

This Agreement is intended to avoid all litigation relating to Employee’s
employment with the Company and his separation therefrom; therefore, it is not
to be construed as the Company’s admission of any liability to him – liability
that the Company denies.

 

4



--------------------------------------------------------------------------------

This Agreement shall apply to, be binding upon, and inure to the benefit of the
parties’ successors, assigns, heirs, and other representatives and be governed
by North Carolina law, without regard to the conflicts of laws principles
thereof, and the applicable provisions of federal law. The state and federal
courts in North Carolina shall be the exclusive venues for the adjudication of
all disputes arising out of this Agreement, and Employee consent to the exercise
of personal jurisdiction over Employee in any such adjudication and hereby
waives any and all objections and defenses to the exercise of such personal
jurisdiction.

CAUTION! READ BEFORE SIGNING. THIS AGREEMENT CONTAINS A RELEASE OF ALL CLAIMS.

IN WITNESS WHEREOF, the parties have entered into this Agreement on the day and
year written below.

EMPLOYEE REPRESENTS THAT HE HAS CAREFULLY READ THE ENTIRE AGREEMENT, UNDERSTANDS
ITS CONSEQUENCES, AND VOLUNTARILY ENTERS INTO IT.

 

      /S/ Kirk Harrington       12/6/2010   Kirk Harrington             Date

 

OXYGEN BIOTHERAPEUTICS, INC.     By:   /S/ Chris Stern       12/7/2010   Chris
Stern       Date   Title: Chief Executive Officer      

 

5